TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00222-CV


Chia-Ying Persephone Chen, Appellant

v.

Marc A. Hernandez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-08-005282, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant Chia-Ying Persephone Chen filed an emergency motion to stay
appointment of parenting facilitator until pending appeal is decided.  We deny the motion. 
		It is so ordered August 3, 2011.

Before Justices Puryear, Rose, and Goodwin